DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. See line 1: comprises.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1: “...platform being configured...;” should positively recite. Suggest terms like “performs.”
Claim 2:  “assets is being hosted...;” should positively recite. Suggest terms like “hosts.”
Appropriate correct. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al, hereinafter (“Barlow”), European Patent (EP3304858 B1), in view of Datta Ray et al, hereinafter (“Datta Ray”), US PG Publication (20140380488 A1).
Regarding claims 1, 16, and 19, Barlow teaches an apparatus comprising: 

5said at least one processing platform being configured: 
to receive usage data from a first operational management system, the first operational management system utilizing a plurality of assets of an information technology infrastructure; [Barlow et al EP3304858 B1, ¶0013: Sensors 104 can send their records over a high-speed connection to collectors 108 for storage. ¶0014: As sensors 104 capture communications, they can continuously send network traffic data to collectors 108. The network traffic data can relate to a packet, a collection of packets, a flow, a group of flows, etc. The network traffic data can also include other details such as the VM BIOS ID, sensor ID, associated process ID, associated process name, process user name, sensor private key, geo-location of a sensor, environmental details, etc. ¶¶0035, 0041, and 0043: Network environment 200 can include network fabric 212, layer 2 (L2) network 206, layer 3 (L3) network 208, endpoints 210a, 210b, ... , and 210d (collectively, "204"). Network fabric 212 can include spine switches 202a, 202b, ... , 202n (collectively, "202") connected to leaf switches 204. Network environment 200 can also integrate a network traffic monitoring system, such as the one shown in FIG. 1. as shown in FIG. 2, the network traffic monitoring system can include sensors 104a, 104b, ... , 104n (collectively, "104"), collectors 108a, 108b, ... 108n (collectively, "108"), and analytics module 110. Fig. 3 shows method 300 - interactions between analytics module 110, sensors 104 and a collector 108; begin with analytics module configuring the sensors to send packet logs to the collector (step 301), a collector or plurality of collectors and instructing the sensors to send packet logs to the identified collectors based on a predefined rule or formula. 0013: Sensors 104 can send their records over a high-speed connection to collectors 108 for storage. ¶0014: As sensors 104 capture communications, they can continuously send network traffic data to collectors 108. The network traffic data can relate to a packet, a collection of packets, a flow, a group of flows, etc. The network traffic data can also include other details such as the VM BIOS ID, sensor ID, associated process ID, associated process name, process user name, sensor private key, geo-location of a sensor, environmental details, etc.]
to identify, based at least in part on the received usage data, one or more asset 10relationships between at least two assets of the plurality of assets, and one or more user-asset relationships between one or more users and one or more of the plurality of assets; [Barlow, ¶0013: Sensors 104 can "sniff" packets being sent over its host network interface card (NIC) or individual processes can be configured to report traffic to sensors 104. This sensor structure allows for robust capture of granular (i.e., specific) network traffic data from each hop of data transmission. ¶0014: As sensors 104 capture communications, they can continuously send network traffic data to collectors 108. The network traffic data can relate to a packet, a collection of packets, a flow, a group of flows, etc. The network traffic data can also include other details such as the VM BIOS ID, sensor ID, associated process ID, associated process name, process user name, sensor private key, geo-location of a sensor, environmental details, etc. ¶0043: summary of packet types, packet logs, metadata information. ¶0100: when sensors are compromised snapshots are taken in intervals; inferred statistics and details based on the topology and the relationships between sensors]
to apply one or more parameters of a plurality of parameters to the identified asset and user-asset relationships to determine one or more designations associated with the identified asset and user-asset relationships; [Barlow, ¶0015: summary of data; where "latency" ; ¶0020: latency as a network characteristics; ¶0022: analytics module 110 can create reaction expectations. ¶0045: The collector can then receive the packet logs (step 308) sent from multiple sensors, including the packet log described above. The collector can then determine that the log describes a flow (step 310). A flow can be a connection between two endpoints in a datacenter. Step 310 can be achieved by comparing the description of the packets in the packet logs; for example, determining that the source address, destination address, size, sequence number, protocol, timestamps, etc. ¶0194: applying a calculated latency for the reported data] and  
However, Barlow fails to explicitly teach but Datta Ray teaches 15to transmit the one or more designations to a second operational management system to trigger a risk management workflow based at least in part on the one or more designations. [Datta Ray et al US20140380488A1, ¶0076: Embodiments of the invention relate to adapting the security and control posture of the enterprise-wide computer network, its systems, subsystems, and elements in response to situational changes, control implementations, and adjustments thereof, and other transitions in OT systems, IT systems, and the security threat environment. ¶0080-0081: trigger a statistically out-of-range alert for the relevant business process rule. The formal risk analysis engine prioritizes this particular analysis process]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a system for monitoring and managing datacenters of Barlow before him or her by including the teachings pervasive, domain and situational-aware...for mitigation of business and operational risks and enhancement of cyber security of Datta Ray. The motivation/suggestion would have been obvious to try to the features of the formal risk analysis engine to address characteristic changes or designations [Datta Ray, ¶¶0076-0081].   

Regarding claims 2, 17, and 20, the combination of Barlow and Datta Ray teach claim 1 as described above.
However, the combination of Barlow and Datta Ray fail to explicitly teach but Datta Ray teaches wherein the one or more designations comprise a characterization of one or more risks associated with the identified asset and user-asset relationships. [Datta Ray, ¶0032 Provide systemic inference and implementation of coordinated control measures.  All such functions can be pre-characterized in a library in terms of performance and various cost attributes, such as latency incurred. ¶0048: This creates an innovative business process risk management and security solution which is functionally pervasive and structurally self-similar. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a system for monitoring and managing datacenters of Barlow before him or her by including the teachings pervasive, domain and situational-aware...for mitigation of business and operational risks and enhancement of cyber security of Datta Ray. The motivation/suggestion would have been obvious to try to the features of the formal risk analysis engine to address characteristic changes or designations [Datta Ray, ¶¶0076-0081].  
Regarding claim 3, the combination of Barlow and Datta Ray teach claim 1 as described above.
Barlow teaches wherein the usage data comprises at least one of network traffic data, identification data for the plurality of assets, and asset communication log data. [Barlow, See ¶0043: packet log can contain the packet, metadata/header info of the packet (e.g., source address, destination address, size, protocol, sequence number, etc.), a summary of the packet (outgoing, incoming, packet type), etc. In some embodiments, a packet log can describe multiple packets, even unrelated packets]


Barlow teaches wherein the usage data comprises metadata corresponding to communications between the at least two assets associated with the identified one or more asset relationships. [Barlow, ¶0256: detect the placement relationship of various components that can be used to capture packet or metadata of packets flowing through it.]

Regarding claim 5, the combination of Barlow and Datta Ray teach claim 1 as described above.
Barlow teaches wherein said at least one processing platform is further configured to determine a frequency of communication between entities of a given asset relationship, and between entities of a given user-asset relationship. [Barlow, ¶0100 0125: ...sensors can capture very large amounts of packets and data which may be hard to scale particularly in larger data centers. Moreover, sensors on hardware switches typically send data at very frequent intervals and very granular levels because of the limited memory capabilities at the hardware switch make it difficult to store larger snapshots or intervals of data. ]

Regarding claim 6, the combination of Barlow and Datta Ray teach claim 1 as described above.
Barlow, ¶0078: Sensors need to have certain configuration settings to run in the traffic monitoring system, such as where their corresponding collectors are located. Elements of this disclosure can provide a centralized mechanism which tracks collector information, such as status, location, and collector-to-sensor mappings, as well as sensor information, such as location of specific sensors,]
Regarding claim 7, the combination of teach Barlow and Datta Ray claim 1 as described above.
However, the combination of Barlow and Datta Ray fail to explicitly teach but Datta Ray teaches wherein said at least one processing platform is further configured to determine whether a given user-asset relationship comprises one of an enterprise relationship and a dedicated function relationship based at least in part on at least one of a number of users associated with the given user-asset relationship and a category of users associated with the given user-asset relationship. [Datta Ray, ¶ 0043 organized clusters of computers]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a system for monitoring and managing datacenters of Barlow before him or her by including the teachings pervasive, domain and situational-aware...for mitigation of business and operational risks and enhancement of cyber security of Datta Ray. The motivation/suggestion would have been obvious to try to comprehensive and coordinated system that hierarchically organizes domains [Datta Ray, ¶0043].  

Barlow teaches wherein said at least one processing platform is further configured to maintain a catalog associating the plurality of assets with one or more asset types. [Barlow, ¶0083: In addition, by knowing the forwarding model used by a virtual switching device, which can be ascertained from the device type]

Regarding claim 9, the combination of Barlow and Datta Ray teach claim 1 as described above.
Barlow teaches wherein, in applying the one or more parameters, said at least one processing platform is configured to identify a category of users associated with a given user- asset relationship. [Barlow, ¶0037: endpoint groups (EPGs) in the network apply connectivity and policy to group of applications]

Regarding claims 10 and 18, the combination of Barlow and Datta Ray teach claim 1 as described above.
However, the combination of Barlow and Datta Ray fail to explicitly teach but Datta Ray teaches wherein, in applying the one or more parameters, said at least one processing platform is configured to identify one or more periods of relatively high communication volume between entities of a given asset relationship, and between entities of a given user-asset relationship, wherein the one or more periods of relatively high communication volume are relative to other periods of relatively low communication volume. [Datta Ray, ¶0108: Given the increasing probability of targeted attacks, as well as an explosion in the volume of communications with external devices, e.g. mobile users, network guests, and business partners, ubiquitous smart devices, etc., all elements in the enterprise-wide network are potentially harmful.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a system for monitoring and managing datacenters of Barlow before him or her by including the teachings pervasive, domain and situational-aware...for mitigation of business and operational risks and enhancement of cyber security of Datta Ray. The motivation/suggestion would have been obvious to try to the conventional security measures are agnostic about interactions between the nodes [Datta Ray, ¶0108].  

Regarding claim 11, the combination of Barlow and Datta Ray teach claim 1 as described above.
However, the combination of Barlow and Datta Ray fail to explicitly teach but Datta Ray teaches wherein, in applying the one or more parameters, said at least one processing platform is configured to determine whether a given asset of the plurality of assets comprises at least one of personally identifiable information and electronic protected health information. [Datta Ray, ¶0535: impact on personally identifiable Information (PII)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a system for monitoring and managing datacenters of Barlow before him or her by 

Regarding claim 12, the combination of Barlow and Datta Ray teach claim 1 as described above.
Barlow teaches wherein, in applying the one or more parameters, said at least one processing platform is configured to compare a number of users accessing a given asset of the plurality of assets with a threshold to determine whether a relatively high number of users are accessing the given asset. [Barlow, ¶0037: applying connectivity and policy; ¶0046: identifying components or hosts that are at capacity, identifying components or hosts that are under-utilized or incapacitated, comparing current activity to historical or expected activity, etc.] 
Regarding claim 13, the combination of Barlow and Datta Ray teach claim 1 as described above.
Barlow teaches wherein the one or more parameters comprise an asset utilization threshold. [Barlow, ¶0088: continuously monitoring where usage of resources meeting/or not meeting a threshold; where thresholds are based on rules specific for a context, service, device, or performance requirement]


However, the combination of Barlow and Datta Ray fail to explicitly teach but Datta Ray teaches wherein said at least one processing platform is further configured to determine at least one of a type of data, a volume of the data and a growth rate of the data associated with a given asset of the plurality of assets. [Datta Ray, ¶0073: volume of commodity or equity trade and transactions generated]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a system for monitoring and managing datacenters of Barlow before him or her by including the teachings pervasive, domain and situational-aware...for mitigation of business and operational risks and enhancement of cyber security of Datta Ray. The motivation/suggestion would have been obvious to try to the features of identifying changes in business activities or changes in loading [Datta Ray, ¶0073].  

Regarding claim 15, the combination of Barlow and Datta Ray teach claim 1 as described above.
However, the combination of Barlow and Datta Ray fail to explicitly teach but Datta Ray teaches wherein the risk management workflow comprises prioritizing risk management based at least in part on at least one of time and location associated with use of a given asset of the plurality of assets. [Datta Ray, ¶0078: threat and vulnerability analysis module that is a computational engine which performs a formal computational algorithm to derive a ranked list of threats correlated to prioritized business functions. ¶0079: A formal business and security threat prioritization method within the security and business risk analysis stage significantly reduces the priorities of irrelevant and inconsequential situational inputs]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a system for monitoring and managing datacenters of Barlow before him or her by including the teachings pervasive, domain and situational-aware...for mitigation of business and operational risks and enhancement of cyber security of Datta Ray. The motivation/suggestion would have been obvious to try to the features of theormal business and security threat prioritization method [Datta Ray, ¶0078].  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pratt et al (10673880 B1) discloses anomaly detection to identify security threats.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497